738 F.2d 403
Edward J. GRABOWSKI, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 84-1042.
United States Court of Appeals,Federal Circuit.
June 21, 1984.

Appealed from:  Merit Systems Protection Board;  No Judge.
Alan Hilliard Legum, Annapolis, Md., for petitioner.
Richard W. Oehler, Washington, D.C., for respondent.

ON MOTION FOR RECONSIDERATION
ORDER

1
Upon consideration of Petitioner's Motion for Reconsideration filed 18 June 1984, our ORDER of May 11, 1984, dismissing this appeal and the Mandate issued June 4, 1984, pursuant thereto are hereby VACATED.  This appeal is restored to the calendar and further proceedings are STAYED therein pending final disposition by the Supreme Court on review of Lindahl v. Office of Personnel Management, 718 F.2d 391 (Fed.Cir.1983), with respect to which certiorari was granted 18 June 1984, Supreme Court docket No. 83-5954.